Exhibit 10.1

 

NAVIGANT INTERNATIONAL, INC.

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

(successor by merger to Wells Fargo Bank Minnesota, N.A.)

Trustee

 

--------------------------------------------------------------------------------

 

First Supplemental Indenture

 

Dated as of July 22, 2005

 

to the Indenture dated as of November 7, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE, dated as of July 22, 2005 (the “Effective Time”),
between NAVIGANT INTERNATIONAL, INC., a Delaware corporation (the “Company”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Bank Minnesota, N.A.), as trustee (the “Trustee”).

 

RECITALS OF THE COMPANY

 

WHEREAS, the Company has duly issued its 4.875% Convertible Subordinated
Debentures due 2023 in the aggregate principal amount of $72,000,000 (the
“Debentures”) pursuant to an Indenture dated as of November 7, 2003, between the
Company and the Trustee (the “Indenture”), and the Debentures are outstanding on
the date hereof;

 

WHEREAS, the Trustee delivered to the Company on May 23, 2005, a notice that the
Company was not in compliance with Sections 5.08 and 6.04 of the Indenture;

 

WHEREAS, the Company is amending the Indenture to amend the reporting
requirements in Sections 5.08 and 6.04 of the Indenture and to amend the
conversion provisions in Section 15 of the Indenture;

 

WHEREAS, the Company on July 21, 2005 has received the written consents from
holders (as defined in the Indenture) of a majority in aggregate principal
amount of the outstanding (as defined in the Indenture) Debentures to certain
amendments and waivers to the Indenture upon the terms and subject to the
conditions set forth in the Company’s Consent Solicitation Statement dated June
23, 2005 and the accompanying Consent Form (with any amendments);

 

WHEREAS, Section 11.02 of the Indenture provides that, with the consent of the
holders of a majority in aggregate principal amount of the outstanding
Debentures, the Company and the Trustee may enter into an indenture supplemental
to the Indenture for the purpose of amending, modifying or changing the
Indenture or the Debentures;

 

WHEREAS, Section 7.07 of the Indenture provides that the holders of a majority
in aggregate principal amount of the outstanding Debentures may waive any past
default or Event of Default under the Indenture and its consequences;

 

WHEREAS, the Board of Directors of the Company has by resolution dated June 24,
2005 authorized the execution and delivery of this First Supplemental Indenture
dated July 22, 2005 (the “Supplemental Indenture”);

 

WHEREAS, Section 11.03 of the Indenture provides that a supplemental indenture
becomes effective in accordance with its terms and thereafter binds every
Holder;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

SECTION 1.01 Effective Time. This Supplemental Indenture with respect to the
Debentures is effective as of the Effective Time.

 

SECTION 1.02 Provisions of the Indenture. Except insofar as herein otherwise
expressly provided, all the definitions, provisions, terms and conditions of the
Indenture shall remain in full force and effect. The Indenture, as amended and
supplemented by this Supplemental Indenture, is in all respects ratified and
confirmed, and the Indenture and this Supplemental Indenture shall be read,
taken and considered as one and the same instrument for all purposes and every
holder of Debentures authenticated and delivered under the Indenture shall be
bound hereby.

 

SECTION 1.03 Definitions. For all purposes of the Indenture relating to the
Debentures amended hereby, except as otherwise expressly provided or unless the
subject matter or context otherwise requires:

 

(1) any reference to an “Article” or a “Section” refers to an Article or
Section, as the case may be, of this Supplemental Indenture;

 

(2) the terms defined in Article 2 have the meanings assigned to them in that
Article and include the plural as well as the singular;

 

(3) each capitalized term that is used in this Supplemental Indenture but not
defined herein shall have the meaning specified in the Indenture;

 

(4) all other terms used herein which are defined in the Trust Indenture Act,
either directly or by reference therein, or defined by the rules of the
Securities and Exchange Commission and not otherwise defined herein, have the
meanings assigned to them therein;

 

(5) the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of, any description preceding such
term; and

 

(6) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to the Indenture as a whole and not to any particular Article,
Section or other subdivision.

 

ARTICLE 2

AMENDMENT TO ARTICLE 1 OF THE INDENTURE

 

SECTION 2.01 Amendment of Definitions. Section 1.01 of the Indenture is hereby
amended by inserting the following terms:

 

“10-K Extended Delivery Deadline” means October 31, 2005.

 

2



--------------------------------------------------------------------------------

“10-Q Extended Delivery Deadline” means November 9, 2005.

 

“2004 Annual Report” means the Company’s Annual Report on Form 10-K for the year
ended December 26, 2004.

 

“2005 10-Q Reports” means the Quarterly Report on Form 10-Q for the fiscal
quarter ended March 27, 2005 and the fiscal quarter ending June 26, 2005.

 

“Amendment and Waiver” means the amendments to Sections 5.08 and 6.04 set forth
in Article 3 of the First Supplemental Indenture dated as of July 22, 2005 and
the waiver of compliance with Sections 5.08 and 6.04 set forth in the Consent
Form executed by the holders of a majority in the aggregate principal amount of
the outstanding Debentures.

 

“Change of Control” means the occurrence of the events in the first clauses (i)
and (ii) of the definition of Fundamental Change below, disregarding the
exceptions in the second clauses (i) and (ii) in such definition.

 

“Filing Covenant Reversion Date” means, with respect to the Debentures, the
earliest of 5:30 p.m., New York City time, on (i) the Business Day following the
Company’s failure to file with the Trustee the 2004 Annual Report by the 10-K
Extended Delivery Deadline and (ii) the Business Day following the Company’s
failure to file with the Trustee the 2005 10-Q Reports by the 10-Q Extended
Delivery Deadline.

 

“Solicitation Documents” means the Consent Solicitation Statement dated as of
June 23, 2005 and the related Consent Form, each as may be amended and
supplemented from time to time.

 

“Stock Price” means the price per share of Common Stock paid in connection with
a Change of Control transaction, which shall be equal to (i) if holders of
Common Stock receive only cash in such Change of Control transaction, the cash
amount paid per share of Common Stock and (ii) in all other cases, the average
of the Last Reported Sale Prices of the Common Stock on each of the five Trading
Days prior to, but not including, the effective date of such Change of Control
transaction.

 

“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

 

3



--------------------------------------------------------------------------------

ARTICLE 3

AMENDMENT TO SECTIONS 5.08 AND 6.04 OF THE INDENTURE

 

SECTION 3.01 Amendment of Section 5.08. Section 5.08 of the Indenture is hereby
amended by inserting the following sentence at the end of the first paragraph of
such Section:

 

“Notwithstanding any of the foregoing, the failure of the Company to comply with
this Section 5.08 of this Indenture during the period beginning on April 26,
2005 and ending at 5:30 p.m., New York City time on the 10-K Extended Delivery
Deadline shall not constitute a default of this Section 5.08; provided, however,
that any foregoing failure to comply with Section 5.08 of this Indenture shall
constitute a default as of the 10-K Extended Delivery Deadline if, as of 5:30
p.m., New York City time on the 10-K Extended Delivery Deadline, the Company
shall have failed to provide the Trustee with the compliance certificate for
fiscal year 2004.”

 

SECTION 3.02 Amendment of Section 6.04. Section 6.04 of the Indenture is hereby
amended by inserting the following sentence at the end of such Section:

 

“Notwithstanding any of the foregoing, the failure of the Company to comply with
this Section 6.04 of this Indenture or §314 of the Trust Indenture Act during
the period beginning on April 12, 2005 and ending at 5:30 p.m., New York City
time on the Filing Covenant Reversion Date shall not constitute a default of
this Section 6.04; provided, however, that any foregoing failure to comply with
Section 6.04 of this Indenture or §314 of the Trust Indenture Act shall
constitute a default as of the Filing Covenant Reversion Date if, as of 5:30
p.m., New York City time on the Filing Covenant Reversion Date, the Company
shall have failed to (i) file the 2004 Annual Report by the 10-K Extended
Delivery Deadline with the SEC and (ii) file the 2005 10-Q Reports with the SEC
by the 10-Q Extended Delivery Deadline in a form that causes the Company to be
current in all material respects in its filing obligations under the Exchange
Act.”

 

ARTICLE 4

AMENDMENTS TO SECTION 15 OF THE INDENTURE AND ADDITION OF EXHIBIT

 

SECTION 4.01 Amendment of Section 15.01(b)(ii). Section 15.01(b)(ii) is hereby
amended to replace such provision in its entirety with the following:

 

  “(ii)

a Change of Control occurs pursuant to which the Common Stock is to be converted
into cash, securities or other property, then the Debentures may be surrendered
for conversion at any time from and after the date which is fifteen (15) days
prior to the anticipated effective date of such transaction until fifteen (15)
days after the actual effective date of such transaction (or, if such
transaction also constitutes a Fundamental Charge pursuant to which holders have
a right to require the Company to repurchase the Debentures pursuant to Section
3.05, until the Business Day immediately

 

4



--------------------------------------------------------------------------------

 

preceding the applicable Fundamental Change Repurchase Date). The Company shall
notify the holders and the Trustee at the time the Company publicly announces
the Change of Control transaction giving rise to the above conversion right (but
in no event less than twenty (20) days prior to the anticipated effective date
of such transaction). If the Company engages in any reclassification of the
Common Stock (other than a subdivision or combination of its outstanding Common
Stock, or a change in par value, or from par value to no par value, or from no
par value to par value) or is a party to a consolidation, merger, binding share
exchange or transfer of all or substantially all of its assets pursuant to which
holders of Common Stock would be entitled to receive cash, securities or other
property, then at the effective time of such transaction, to the extent that it
constitutes a Change of Control as described in this paragraph above as giving
rise to a conversion right, the Conversion Obligation and the amounts in Section
15.02(g) shall be based on the applicable Conversion Rate and the kind and
amount of cash, securities or other property that a holder of one share of the
Common Stock would have received in such transaction (such property,
collectively, the “Exchange Property”). In addition, if a holder converts
Securities following the effective time of any such transaction, any amounts
under Section 15.02(g) to be settled in shares of Common Stock shall be paid in
such Exchange Property rather than shares of Common Stock. A holder can require
the Company to repurchase all or a portion of its Debentures pursuant to Section
3.05 or, subject to the terms and conditions of Section 15.01(d), if such holder
elects, instead, to convert all or a portion of its Debentures, such holder
shall receive Additional Shares upon conversion.”

 

SECTION 4.02 Amendment of Section 15.01. Section 15.01 of the Indenture is
hereby amended by inserting the following sections:

 

“(d) If and only to the extent a holder timely elects to convert Debentures in
connection with (a) a Change of Control specified in Section 15.01(b)(ii) that
occurs prior to November 1, 2010, and 10% or more of the consideration for the
Common Stock in such Change of Control transaction consists of consideration
other than common stock traded or scheduled to be traded immediately following
such transaction on a U.S. national securities exchange or the Nasdaq National
Market, then the Conversion Rate shall be increased by an additional number of
shares of Common Stock (the “Additional Shares”) as described below; provided,
that, if the Stock Price paid in connection with such transaction is greater
than $60.00 or less than $13.35 (subject in each case to adjustment as described
below), no Additional Shares shall be added to the Conversion Rate.
Notwithstanding this Section 15.01(d), if the Company elects to adjust the
Conversion Rate pursuant to Section 15.01(e), the provisions of Section 15.01(e)
shall apply in lieu of the provisions of this Section 15.01(d). The Company
shall notify holders, at least twenty (20) days prior to the anticipated
effective date of such transaction causing any increase of the Conversion Rate
pursuant to this Section 15.01(d), whether the Company elects to increase the
Conversion Rate as described above or to adjust the Conversion Rate pursuant to
Section 15.01(e).

 

5



--------------------------------------------------------------------------------

The number of Additional Shares to be added to the Conversion Rate as described
in the immediately preceding paragraph shall be determined by reference to the
table attached as Exhibit B hereto, based on the effective date of such Change
of Control transaction specified in Section 15.01(b)(ii) and the Stock Price
paid in connection with such transaction; provided, that, if the Stock Price is
between two Stock Price amounts in the table or such effective date is between
two effective dates in the table, the number of Additional Shares shall be
determined by a straight-line interpolation between the number of Additional
Shares set forth for the higher and lower Stock Price amounts and the two dates,
as applicable, based on a 360-day year. The “effective date” with respect to a
Change of Control transaction specified in Section 15.01(b)(ii) means the date
that such transaction or event becomes effective.

 

With respect to any Debentures tendered for conversion to which Additional
Shares apply, any shares of Common Stock to be delivered upon conversion of such
Debentures pursuant to Section 15.02 shall be delivered to holders who elect to
convert their Securities on the third Business Day following the date the
settlement amount is determined.

 

The Stock Prices set forth in the first row of the table in Exhibit B hereto
shall be adjusted as of any date on which the Conversion Rate of the Debentures
is adjusted pursuant to Section 15.05. The adjusted Stock Prices shall equal the
Stock Prices applicable immediately prior to such adjustment, multiplied by a
fraction, the numerator of which is the Conversion Rate immediately prior to the
adjustment giving rise to the Stock Price adjustment and the denominator of
which is the Conversion Rate as so adjusted. The number of Additional Shares
shall be adjusted in the same manner as the Conversion Rate as set forth in
Section 15.05.

 

Notwithstanding the foregoing, in no event shall the total number of shares of
Common Stock issuable upon conversion of the Securities exceed 74.9063 per
$1,000 principal amount of Securities, subject to adjustments in the same manner
as the Conversion Rate as set forth in Section 15.05.

 

(e) Notwithstanding the provisions of Section 15.01(d), in the case of a Change
of Control that would lead to the issuance of Additional Shares as set forth in
clause (d) above that is also a Public Acquirer Change of Control, the Company
may, in lieu of increasing the Conversion Rate by Additional Shares as described
in Section 15.01(d), elect to adjust the Conversion Rate and the related
Conversion Obligation such that from and after the effective date of such Public
Acquirer Change of Control, holders of Debentures shall be entitled to convert
their Debentures (subject to the satisfaction of the conditions to conversion
set forth in Section 15.01(a)) into Public Acquirer Common Stock. The Conversion
Rate following the effective date of such transaction will be a number of shares
of Public Acquirer Common Stock equal to the product of the Conversion Rate in
effect immediately before the Public Acquirer Change of Control times the
average of the quotients obtained, for each Trading Day in the 10 consecutive
Trading Day period ending on the Trading Day immediately preceding the effective
date of such Public Acquirer Change of Control (the “Valuation Period”), of:

 

  (i) the Acquisition Value of our Common Stock on each such Trading Day in the
Valuation Period, divided by

 

6



--------------------------------------------------------------------------------

  (ii) the Last Reported Sale Price of the Public Acquirer Common Stock on each
such Trading Day in the Valuation Period.

 

The “Acquisition Value” of the Common Stock means, for each Trading Day in the
Valuation Period, the value of the consideration paid per share of Common Stock
in connection with such Public Acquirer Change of Control, as follows:

 

  (i) for any cash, 100% of the face amount of such cash;

 

  (ii) for any Public Acquirer Common Stock, 100% of the Last Reported Sale
Price of such Public Acquirer Common Stock on such trading day; and

 

  (iii) for any other securities, assets or property, the fair market value of
such security, asset or property on such Trading Day, as determined by the Board
of Directors.

 

“Public Acquirer Change of Control” means an event constituting a corporate
transaction that would otherwise obligate the Company to increase the Conversion
Rate as described in Section 15.01(d) and the acquirer, the Person formed by or
surviving the merger or consolidation or any entity that is a direct or indirect
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50% of such Person’s or Acquirer’s Voting Stock, has a class of common
stock traded on a national securities exchange or quoted on a U.S. national
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System or which will be so traded or quoted when issued or
exchanged in connection with such corporate transaction (the “Public Acquirer
Common Stock”); provided, that, if, there is more than one of such entity, the
relevant entity shall be such entity with the most direct beneficial ownership
to such acquirer’s or Person’s capital stock.

 

In addition, the Public Acquirer Change of Control shall be deemed to be an
event meeting the condition of Section 15.01(a)(iii) and, for such event, the
holder can pursuant to Section 15.01(a) convert the Debentures upon the Public
Acquirer Change of Control at the adjusted Conversion Rate described above (not
the increased Conversion Rate described in Section 15.01(d)) during the period
specified in Section 15.01(b)(ii). In addition, the holders can also, subject to
certain conditions, require the Company to repurchase all or a portion of their
Debentures as described in Section 3.05.

 

SECTION 4.03 Amendment of Section 15.02(h). Section 15.02(h) is hereby amended
to add subsection (v):

 

“(v) If a holder tenders Debentures for conversion and the Conversion Obligation
is being determined at a time when the Debentures are convertible into Exchange
Property, the Conversion Obligation of each Debenture shall be determined

 

7



--------------------------------------------------------------------------------

based on the kind and amount of such Exchange Property and the value thereof
during the Cash Settlement Averaging Period. Settlement of Debentures tendered
for conversion after the effective date of any transaction giving rise to
Exchange Property shall be as set forth above.

 

For the purposes of this Section, the Last Reported Sale Price of the Common
Stock shall be deemed to equal the sum of (A) 100% of the value of any Exchange
Property consisting of cash received per share of Common Stock, (B) the Last
Reported Sale Price of any Exchange Property received per share of Common Stock
consisting of securities that are traded on a U.S. national securities exchange
or approved for quotation on the Nasdaq National Market and (C) the Fair Market
Value of any other Exchange Property received per share, as determined by two
independent nationally recognized investment banks selected by the Company for
this purpose. Settlement (in cash and/or shares) will occur on the third
Business Day following the date the settlement amount is determined.”

 

SECTION 4.04 Addition of Exhibit. The Indenture is hereby amended to add Annex I
attached hereto as Exhibit B to the Indenture.

 

ARTICLE 5

CONDITIONS TO EFFECTIVENESS

 

This Supplemental Indenture shall become effective on the date when each of the
conditions set forth in this Article 5 to this Supplemental Indenture shall have
been fulfilled to the satisfaction of the Trustee.

 

SECTION 5.01 Delivery of Officers’ Certificate and Opinion of Counsel. The
Trustee shall have received the Officers’ Certificate and Opinion of Counsel
required pursuant to Sections 11.05 and 16.06 of the Indenture.

 

SECTION 5.02 Payment of Fees and Expenses. The Company shall have paid all of
the Trustee’s fees and expenses (including the fees and expenses of Faegre &
Benson LLP) incurred in connection with the preparation, negotiation and
execution of this Supplemental Indenture and other matters relating to the
Indenture.

 

SECTION 5.03 Consent of Debenture Holders. The Trustee shall have reviewed
executed Consent Forms as required by Section 9.02 of the Indenture from holders
of a majority in aggregate principal amount of the outstanding Debentures.

 

SECTION 5.04 Effectiveness of Form T-3. The Securities and Exchange Commission
shall have declared effective, prior to the Expiration Time, the Form T-3 for
qualification of the Indenture, as amended, under the Trust Indenture Act of
1939.

 

ARTICLE 6

MISCELLANEOUS

 

SECTION 6.01 Integral Part. This Supplemental Indenture constitutes an integral
part of the Indenture.

 

8



--------------------------------------------------------------------------------

SECTION 6.02 Adoption, Ratification and Confirmation. The Indenture, as
supplemented and amended by this Supplemental Indenture, is in all respects
hereby adopted, ratified and confirmed, and this Supplemental Indenture shall be
deemed part of the Indenture in the manner and to the extent herein and therein
provided. The provisions of this Supplemental Indenture shall, subject to the
terms hereof, supersede the provisions of the Indenture to the extent the
Indenture is inconsistent herewith.

 

SECTION 6.03 Counterparts. This Supplemental Indenture may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

SECTION 6.04 Governing Law. THE INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.05 Conflict of Any Provision of Indenture with Trust Indenture Act. If
and to the extent that any provision of the Indenture limits, qualifies or
conflicts with a provision required under the terms of the Trust Indenture Act,
the Trust Indenture Act provision shall control.

 

SECTION 6.06 Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

 

SECTION 6.07 Severability of Provisions. In case any provision in the Indenture
or in the Debentures shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

SECTION 6.08 Successors and Assigns. All covenants and agreements in the
Indenture by the parties hereto shall bind their respective successors and
assigns and inure to the benefit of their respective successors and assigns,
whether so expressed or not.

 

SECTION 6.09 Benefit of Indenture. Nothing in this Supplemental Indenture,
express or implied, shall give to any Person, other than the parties hereto, any
Debenture Registrar, any Paying Agent, and their successors hereunder, and the
holders of the Debentures, any benefit or any legal or equitable right, remedy
or claim hereunder or under the Indenture.

 

9



--------------------------------------------------------------------------------

SECTION 6.10 Acceptance by Trustee. The Trustee, based on the Officers’
Certificate and Opinion of Counsel delivered pursuant to Section 11.05 of the
Indenture, accepts the amendments to the Indenture effected by this Supplemental
Indenture and agrees to execute the trusts created by the Indenture as hereby
amended, but only upon the terms and conditions set forth in this Supplemental
Indenture and the Indenture. Without limiting the generality of the foregoing,
the Trustee assumes no responsibility for the correctness of the recitals
contained herein, which shall be taken as the statements of the Company and
except as provided in the Indenture the Trustee shall not be responsible or
accountable in any way whatsoever for or with respect to the validity or
execution or sufficiency of this Supplemental Indenture or the Solicitation
Documents and the Trustee makes no representation with respect thereto. All
rights, protections, privileges, indemnities and benefits granted or afforded to
the Trustee under the Indenture shall be deemed incorporated herein by this
reference and shall be deemed applicable to all actions taken, suffered or
omitted by the Trustee under this Supplemental Indenture.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, and their respective corporate seals to be
hereunto affixed and attested, all as of the day and year first above written.

 

NAVIGANT INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Robert C. Griffith Title:   Chief Financial Officer

WELLS FARGO BANK, NATIONAL

ASSOCIATION (successor by merger to Wells

Fargo Bank Minnesota, N.A.) as Trustee

By:  

 

--------------------------------------------------------------------------------

Name:   Joseph P. O’Donnell Title:   Vice President



--------------------------------------------------------------------------------

Annex I

 

Exhibit B

Make-Whole Provision

 

Navigant International, Inc.

Conversion Rate Adjustment Table

 

    $ 13.35   $ 14.02   $ 14.36   $ 15.08   $ 15.83   $ 16.55   $ 18.54   $
20.77   $ 23.26   $ 26.05   $ 29.17   $ 32.67   $ 36.60   $ 40.99   $ 45.91   $
51.41   $ 60.00

1-Jul-05

    14.49     14.49     14.49     14.49     14.49     13.91     11.50     9.54  
  7.90     6.61     5.50     4.58     3.87     3.25     2.71     2.22     0.00

1-Nov-05

    14.49     14.49     14.49     14.49     14.49     13.84     11.41     9.43  
  7.81     6.51     5.42     4.52     3.80     3.17     2.64     2.17     0.00

1-Nov-06

    14.49     14.49     14.49     14.49     13.75     12.66     10.22     8.30  
  6.81     5.59     4.61     3.83     3.22     2.68     2.23     1.84     0.00

1-Nov-07

    14.49     14.49     14.49     13.77     12.33     11.17     8.76     6.98  
  5.56     4.49     3.66     3.04     2.56     2.14     1.79     1.48     0.00

1-Nov-08

    14.49     14.12     13.14     11.40     9.96     8.70     6.30     4.57    
3.37     2.59     2.04     1.67     1.40     1.18     1.00     0.83     0.00

1-Nov-09

    14.49     12.18     11.16     9.12     7.37     6.13     3.58     2.10    
1.30     0.89     0.67     0.54     0.47     0.40     0.34     0.28     0.00

1-Nov-10

    14.49     10.93     9.23     5.91     2.76     0.00     0.00     0.00    
0.00     0.00     0.00     0.00     0.00     0.00     0.00     0.00     0.00